Citation Nr: 0511670	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  01-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for PTSD 
prior to July 25, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to July 
1989, and from October 1990 to May 1991.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a rating decision of the 
New Orleans, Louisiana, Regional Office (RO).  

By a rating action in July 1999, the RO granted service 
connection for PTSD effective April 23, 1997.  The PTSD was 
evaluated as 50 percent disabling from this date.  By a 
rating decision in September 2001, the RO increased the 
evaluation for the service-connected PTSD from 50 percent to 
70 percent from July 25, 2000, and a total rating was 
assigned based upon unemployability as of July 25, 2000.  A 
rating decision dated in January 2003 reflects that service 
connection was established for PTSD from April 27, 1995, and 
that the PTSD was evaluated as 50 percent disabling from that 
date until July 25, 2000; a rating dated in February 2004 
reflects that service connection is in effect for PTSD and 
depression.

The January 2003 rating decision which reflects that the 
effective date for the grant of service connection for PTSD 
was changed from April 1997 to April 1995, indicates that the 
veteran's original claim for service connection for a 
psychiatric disorder received in April 1995 was still 
pending.  Accordingly, the Board finds that the veteran has 
disagreed with the initial rating awarding service connection 
for PTSD effective as of April 1995.  Thus, in the case 
herein at issue, the veteran's "original claim" has not yet 
been ultimately resolved and this is not a new claim for 
increase or a claim for an earlier effective date.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  The Board 
will consider all the evidence of record de novo in 
determining the proper rating or ratings to be assigned since 
April 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The RO received the veteran's original claim for service 
connection for a psychiatric disorder on April 27, 1995. 

3.  The veteran has a history of high blood pressure and 
renal failure and underwent surgery on May 1, 1995, for 
placement of a peritoneal catheter to start dialysis; he 
received a cadaveric renal transplant in March 1997.

4.  The veteran was found to be disabled within the meaning 
of the Social Security Act beginning May 1, 1995, and he has 
not engaged in substantial gainful activity since that date; 
his disabilities include PTSD and recurrent major depression, 
as well as status-post renal transplant.

5.  A rating decision dated in January 2003 reflects that 
service connection was established for PTSD from April 27, 
1995, and that the PTSD was evaluated as 50 percent disabling 
from that date until July 25, 2000, when the rating for PTSD 
was increased to 70 percent and a total rating was assigned 
based upon unemployability; a rating dated in February 2004 
reflects that service connection is in effect for PTSD and 
depression.

6.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by 
recurring intrusive recollections, nightmares of his Vietnam 
experiences, severe sleep disturbance, flashbacks, anxiety, 
chronic depression, panic attacks, exaggerated startle 
response, increased anger, irritability, difficulty with 
concentration, avoidance, and difficulties in adapting to 
stressful circumstances.

7.  The veteran's PTSD with depression has been so severe as 
to have precluded substantially gainful employment since the 
effective date of the award of service connection for PTSD, 
i.e., April 27, 1995.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the Board finds that 
the schedular criteria for a disability evaluation of 70 
percent for PTSD have been met since April 27, 1995, and that 
the criteria for a total rating based on unemployability have 
also been met since this date.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16, 4.125, 4.129, 4.130, 4.132, Diagnostic Code 9411 (as in 
effect prior to and since November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  In light of the Board's decision to allow the 
benefit sought on appeal, there is no need to discuss 
compliance with the VCAA.  


II.  Factual Background.

The evidence of record reflects that the veteran's claim for 
service connection for a psychiatric disorder was received at 
the RO on April 27, 1995.  Submitted in support of the 
veteran's claim were VA medical records, dated from March 
1995 to August 1995, which show that he received clinical 
attention for several disabilities, including complaints of 
anxiety, depression, mood swings, and panic attacks.  A 
Persian Gulf examination, conducted in April 1995, reflects a 
diagnosis of anxiety attacks/depression.  A VA progress note, 
dated in May 1995, reflects diagnoses of major depression and 
PTSD.  The veteran was seen at a mental health clinic in June 
1995 for suicidal ideation; he reported problems coping with 
nightmares, depression, anxiety and suspiciousness.  When 
seen in July 1995, the veteran reported chronic depression, 
confusion, and decreased memory.  On mental status 
examination, he had restricted and blunted affect, 
depression, and passive suicidal ideation.  The assessment 
was major depression and PTSD.  

Private medical records reflect that the veteran had a 
history of high blood pressure and renal failure and 
underwent surgery on May 1, 1995, for placement of a 
peritoneal catheter to start dialysis; he received a 
cadaveric renal transplant in March 1997.

In conjunction with his claim, the veteran was afforded a 
psychiatric examination in October 1997.  The veteran 
indicated that he was attached to the 24th Infantry Division 
as part of a mechanized unit (245th Engineering Battalion).  
He reported that "their search-and-destroy mission became 
their mission; he was in the combat zone as well as in active 
combat from near Baghdad to Kuwait for approximately one 
week.  The veteran indicated that he drove in convoy, carried 
an M-16 and fired it at the enemy.  He saw enemy soldiers 
killed and witnessed many additional dead bodies, including 
at least two Americans killed by "friendly" explosives.  
The veteran described participation in life-threatening 
combat-related activities, coming under repeated attack and 
threat of attack directly and indirectly, and also 
experiencing direct exposure to death and injury during 
combat operations.  

The veteran complained of chronic sleep problems, as a result 
of frequent nightmares involving his experiences in service.  
He also reported recurrent recollections of the events that 
occurred in service.  The veteran described chronic mood 
swings over the past several years.  He complained of 
frequent hopelessness, confusion, and avoidance of others, 
which has caused difficulties in his relationship with his 
family.  The veteran also reported difficulty in completing 
tasks or projects.  Following a mental status examination and 
psychological testing, the veteran was diagnosed with PTSD, 
chronic, moderate to severe, and dysthymic disorder; he was 
assigned a general assessment of functioning (GAF) score of 
40.  

Also submitted in support of the claim was a statement from 
the veteran (VA Form 21-4138), dated in October 1997, wherein 
he described several incidents he experienced during his 
period of active service in the Persian Gulf.  Subsequently 
received was a report from the United States Armed Services 
Center for Research of Unit Records (CRUR), dated in July 
1999, which verified the veteran's report of inservice 
stressors.  

Received in November 1998 was a copy of the veteran's 
military personnel qualification record, indicating that the 
veteran had duty in an "imminent danger pay area" while in 
Saudi Arabia, where he served from November 28, 1990, to 
April 20, 1991.  His military occupational specialty was as a 
combat engineer.  The veteran was awarded the Southwest Asia 
service Medal w/3 Bronze service stars; he was also awarded 
the Kuwait Liberation Medal.  

Received in July 1999 was a report from the U. S. Armed 
Services Center for Research of Unit Records, indicating that 
the veteran's Unit participated in the attack on Tallil Air 
Base and assisted in capturing over 1200 enemy soldiers, 
destroying enemy positions, and capturing enemy small arms 
ammunition and supplies.  They also destroyed over fifty 
targets, including the largest theater-level ammunition 
supply point found in Iraq.  

By a rating action of July 1999, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective April 23, 1997.  A notice of disagreement 
(NOD) to that decision was received in September 1999; in 
that statement, the veteran argued that the effective date 
for the award of service connection should be the date on 
which he filed a claim for service connection for depression 
as a result of desert storm syndrome.  

VA progress notes, dated from September 1998 through July 
2000, show treatment for several disabilities, including 
anxiety.

The veteran was afforded a VA compensation examination in 
August 2000.  The veteran reported difficulty sleeping, 
marital conflicts, and social withdrawal.  Following a mental 
status evaluation, the reported diagnoses were PTSD, chronic, 
depressive disorder, and panic disorder without agoraphobia.  
The veteran's GAF score for PTSD was reported to be 61.  The 
examiner stated that the veteran continued to experience 
trauma-related symptoms.

In a statement dated in May 2001, a staff psychiatrist at the 
VA outpatient clinic in Baton Rouge, Louisiana, reported that 
the veteran had been receiving psychiatric care through the 
clinic since May 1995.  The psychiatrist noted that the 
veteran was being treated for PTSD and major depression.  The 
examiner noted that the veteran continued to suffer from 
depression on a daily basis; the veteran felt he had no 
future and questioned his motivation to live, which was 
evident by a recent suicide attempt on March 5, 2001.  The 
examiner noted that the veteran had little to no interest in 
things, had crying spells, sleep disturbances, fluctuation in 
his energy level, problems with concentration and memory, 
feelings of helplessness and hopelessness, suicidal thoughts, 
decreased self esteem, intrusive recollections of his 
military experience, avoidance behavior, and symptoms of 
hyperarousal.  The examiner noted that the veteran's 
prognosis was guarded regarding his depression and anxiety 
disorder; though more due to the nature and chronicity of the 
latter psychiatric disorder.  The examiner further noted that 
the veteran's current level of functioning, GAF score was 40; 
he stated that the veteran was currently considered disabled 
for gainful employment.  

VA progress notes, dated from July 2000 to August 2001, show 
that the veteran continued to receive evaluation and 
treatment for symptoms associated with his psychiatric 
disorder.  These records show the veteran to be consistently 
depressed with a constricted affect.  He also described 
problems with sleep disturbances, low energy, and lack of 
interest in activities.  These records also indicate that the 
veteran had problems being around others, panic attacks, 
intrusive thoughts of combat, and low self-esteem.  The 
veteran's diagnoses included major depression and PTSD.  

Records from the Social Security Administration (SSA) reflect 
that the veteran was found to be disabled based on chronic 
renal failure as of May 1, 1995.  Subsequently, it was 
determined that disability ceased August 1, 1999.  More 
recently, in a decision dated in August 2001, an 
Administrative Law Judge (ALJ) noted that the veteran alleged 
continuing disability due to mental problems.  The ALJ held 
that the veteran had the following medically determinable 
severe impairments:  PTSD and recurrent major depression.  
The ALJ held that the medical evidence established that the 
veteran had PTSD, recurrent major depression and status-post 
renal transplant, and that the severity of these impairments 
precluded him from engaging in substantial gainful activity.  
The ALJ decided that the veteran continued to be entitled to 
disability benefits under the Social Security Act.

By a rating decision in September 2001, the RO increased the 
evaluation for the service-connected PTSD from 50 percent to 
70 percent from July 25, 2000, and a total rating was 
assigned based upon unemployability as of July 25, 2000.  A 
rating decision dated in January 2003 reflects that service 
connection was established for PTSD from April 27, 1995, and 
that the PTSD was evaluated as 50 percent disabling from that 
date until July 25, 2000; a rating dated in February 2004 
reflects that service connection is in effect for PTSD and 
depression.


III.  Legal analysis.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2004); 
38 C.F.R. §§ 4.1, 4.10 (2004).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The criteria for evaluating psychiatric disabilities were 
changed during the pendency of this appeal.  Since the 
veteran's claim was filed prior to November 7, 1996, and the 
grant of service connection was made effective April 27, 
1995, date of claim, his psychiatric disorder must be 
evaluated under both the old and new criteria, as 
appropriate, to determine which version is more favorable to 
him.  See VAOPGCPREC 3-00.  

Prior to November 7, 1996, the rating schedule provided a 50 
percent evaluation was provided for considerable social and 
industrial impairment, and a 70 percent evaluation for severe 
social and industrial impairment.  A 100 percent evaluation 
was provided where the attitude of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
was demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (noting that VA's 
General Counsel had stated that the criteria for a 100 
percent rating under Diagnostic Code 9411, were each 
independent bases for granting a 100 percent rating).  

Under the new rating criteria a 50 percent rating is provided 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The symptoms listed in VA's general rating formula for mental 
disorders is not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court of Appeals for Veterans Claims 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule which in turn is based upon 
average impairment of earning capacity.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his PTSD.  See Mittleider, supra, 11 Vet. App. at 182.  

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).

After careful review of the record in light of the above-
cited criteria, and affording the veteran the benefit of the 
doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the 
Board concludes that the evidence supports an initial 70 
percent schedular rating for PTSD from April 27, 1995, the 
effective date of the award of service connection for that 
disability.  The Board finds that, since the effective date 
of the grant of service connection, the veteran's psychiatric 
symptoms have more nearly approximated the criteria for the 
70 percent rating.  

Significantly, on mental status examination in July 1995, the 
veteran was noted to have had restricted and blunted affect, 
depression, and passive suicidal ideation.  The assessment 
was major depression and PTSD.  Following a mental status 
examination and psychological testing in October 1997, the 
veteran was diagnosed with PTSD, chronic, moderate to severe, 
and dysthymic disorder; he was assigned a GAF score of 40, 
which represents major impairment in several areas such as a 
depressed individual who avoids friends and is unable to 
work.  Therefore, the Board finds that the above clinical 
findings reflect that, from the date of his initial claim for 
service connection in April 1995, the veteran has suffered 
from severe social and industrial inadaptability due to the 
effects of persistent severe PTSD symptoms.  

It is noteworthy that the veteran has been unemployed since 
February 1995; he was determined to be disabled by the SSA 
effective May 1, 1995.  The SSA initially attributed the 
veteran's disablement to chronic renal failure, a nonservice-
connected condition.  Nevertheless, after the SSA determined 
that disability ceased as of August 1999, an ALJ held that 
the veteran continued to suffer from severe PTSD and 
recurrent major depression and that the severity of these 
impairments precluded him from engaging in substantial 
gainful activity.  The chronic, debilitating symptoms non-
dissociable from the service-connected PTSD included chronic 
depression, nightmares, panic attacks, anxiety, social 
isolation, hypervigilance, severe sleep disturbances, 
irritability, and difficulty managing anger, which, for all 
intents and purposes, precluded him from gainful employment 
since the effective date of service connection for PTSD.  See 
e.g., Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels.).  
Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for the assignment of a 70 
percent rating for PTSD have been satisfied since the initial 
date of service connection for PTSD, April 27, 1995, and that 
he has met the requirement for a total rating based on 
unemployability since this date.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.125, 4.130, 4.132, 
Diagnostic Code 9411.


ORDER

A 70 percent rating for PTSD, as well as a total rating based 
on unemployability resulting from service-connected 
disability, are granted from April 27, 1995, subject to the 
law and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


